DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The disclosure is objected to because of the following informalities: in ¶ [0049] line 1, it says “Fig. 2F, a side channel 388”. However, there is no Fig. 2F, and 3F does not contain reference number 388.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 4 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 4 recites the limitation "the at least one channel" in line 1.  There is insufficient antecedent basis for this limitation in the claim. For the purposes of claim examination, the Examiner will interpret claim 4 as depending from claim 2, which contains the first recitation of “at least one of a channel”.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 1-5, 7-10, 12 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chin, US 2003/0210546 A1.

Regarding claim 1, Chen discloses “An illuminated support rail for a pinball machine (regarding limitations of the intended use of the illuminated support rail for a pinball machine, it has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations. Ex parte Masham, 2 USPQ2d 1647 (1987)., comprising: 
an elongated rail (3, Fig. 1-4) formed at least partially of a light-transmitting material (¶ [0019] translucent material), wherein the support rail is configured to be affixed to a pinball playfield to provide mechanical support thereto (the “configured to” is considered functional language, and can be interpreted as having structure “capable of” performing the claimed function, here, the space with hooks (332, Fig. 3-4) allows the rail to be affixed via the device 4 to a surface structure similar to that of a playfield, the playfield itself is not part of the claimed invention of an illuminated support rail), and wherein the support rail is configured to at least partially enclose an elongated strip (2, Fig. 1-4) that comprises a plurality of light-emitting elements (22, Fig. 3-4).”  
Regarding claim 2, Chen discloses the invention of claim 1, as cited above, and further discloses “a mounting arrangement comprising at least one of a channel (channel surrounded by edges 332, Fig. 3) provided longitudinally along an outer surface of the support rail, or at least one hole  extending into an outer surface of the support rail, wherein the mounting arrangement is configured to receive and facilitate affixing of at least one of a bracket (4, Fig. 3-4), a game mechanism, or a decorative object to the support rail.”
Regarding claim 3, Chen discloses the invention of claim 1, as cited above, and further discloses “  the light-emitting elements are LED elements (¶ [0018]).”
  Regarding claim 4, Chen discloses the invention of claim 2 (see 112(b) rejection above for interpretation), as cited above, and further discloses “the at least one channel has a cross-sectional T shape (seen in Fig. 3 and 4), and wherein the at least one channel is configured to both at least partially enclose the elongated strip, and receive mounting hardware configured to affix the support rail to the playfield (seen in Fig. 3-4).”
Regarding claim 5, Chen discloses the invention of claim 1, as cited above, and further discloses “the support rail is configured to be affixed to the playfield using a bracket (4, Fig. 3-4).  

Regarding claim 7, Chen discloses the invention of claim 1, as cited above, and further discloses “the elongated strip is provided within a hole that extends longitudinally through at least a portion of the support rail (light strip 21 is within space 31, Fig. 3-4).”   
Regarding claim 8, Chen discloses the invention of claim 1, as cited above, and further discloses “the support rail is configured to be mounted to the top of a strip of wood affixed to and extending along a side edge of the playfield (the “configured to” is considered functional language, and can be interpreted as having structure “capable of” performing the claimed function, here, the space with hooks (332, Fig. 3-4) allows the rail to be affixed via the device 4 to a surface structure similar to that of a playfield).”  
Regarding claim 9, Chen discloses the invention of claim 1, as cited above, and further discloses “a cross-sectional shape of the support rail is non- rectangular (seen in Fig. 3-4).”  
Regarding claim 10, Chen discloses the invention of claim 1, as cited above, and further discloses “the support rail further comprises the elongated strip (strip 21, seen in Fig. 3-4)”.
Regarding claim 12, Chen discloses the invention of claim 2, as cited above, and further discloses “the at least one hole (hole between (332, Fig. 3-4)  has a non-circular cross section (seen in Fig. 2, the hole extends longitudinally) corresponding to the shape of a protrusion on an object (seen in Fig. 3-4, corresponds to the protrusion 43, Fig. 3-4) , to facilitate mounting of the object onto the support rail at a particular relative orientation (seen in Fig. 3-4).”

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chen in view of Simon et al., US 8556452 B2.

Regarding claim 6, Chen discloses the invention of claim 1, as cited above, except for “at least a portion of a surface of the support rail is reflective.”  
Simon discloses an elongated light strip with a surface of the support rail having a reflector (84, Fig. 11).
At the time the invention was filed, it would have been obvious to one of ordinary skill in the art, to include a reflector, such as taught by Simon, to the support rail, as taught by Chen. One of ordinary skill in the art would have been motivated to include a reflector for redirecting the light towards desired directions to create a desired distribution of light, or for modifying the distribution of light to create more even output (Simon, col. 1, ln. 24-25, col. 9, ln. 51-54)

Claim(s) 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chen in view of Zhong et al., US 10865951 B2.

Regarding claim 11, Chen discloses the invention of claim 1, as cited above, and further discloses “the support rail comprises a plurality of the elongated strips.”
Zhong discloses an illuminated support rail, and a plurality of elongated strips of light (28, Fig. 5, col. 4, ln. 8-22).
At the time the invention was filed, it would have been obvious to one of ordinary skill in the art, to modify the support rail, as taught by Chen, to have and be able to support a plurality of the elongated strips, such as taught by Zhong. One of ordinary skill in the art would have been motivated to include a plurality of elongated strips for increasing the light intensity or spreading the light distribution (Zhong, col. 4, ln. 20-22).

Claim(s) 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chen in view of Guimond, US 6494591 B1.
Regarding claim 13, Chen discloses the invention of claim 2, as cited above, and further discloses “the at least one hole is threaded and configured to receive a threaded stud affixed to an object, to facilitate mounting of the object onto the support rail.”
	Guimond discloses an illuminating rail, with threaded holes (40, Fig. 4) configured to receive objects with threaded ends (34, Fig. 4; 44-46, Fig. 5; col. 4, ln. 20-26).
	At the time the invention was filed, it would have been obvious to one of ordinary skill in the art, to include threaded holes and objects with threaded studs, such as taught by Guimond, to the support rail as taught by Chen. One of ordinary skill in the art would have been motivated to include the threaded holes and objects for allowing for different ornaments to be added as desired (Guimond, col. 1, ln. 38-40, 45-47).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Bryan, US 10788170 B1 discloses an elongated light bar that has a T shaped channel for mounting
Signorino et al., US 2020/0018451 A1 discloses an elongated light bar that is glued to a shelf
Hartman, US 2017/0350565 A1 discloses an elongated light bar with attachable modifiers (Fig. 9-11)
Finch et al., US 2017/0138586 A1 discloses a elongated light bar attached to the edge of a game board
Moita, US 2017/0023192 A1 discloses an elongated light bar with a screw mounting mechanism
Reo et al., US 7857482 B2 has an elongated light strip with a top additional cover that can be inserted
Sloan et al., US 7213941 B2 discloses an elongated light bar with channels for a mounting bracket
Showers et al., US 6796680 B1 discloses a strip light with a mount that is screwed to a surface and can be inserted into a slot of the strip light
Sloan et al., US 2003/0021115 A1 discloses a strip light with a mounting portion on the bottom
Pederetti Gaming, “How to install | Cirqus Voltaire neon mod” https://www.youtube.com/watch?v=sAIZUeCNlc0, 6/15/2018
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL CHIANG whose telephone number is (571)270-3811. The examiner can normally be reached M to F, 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rajarshi Chakraborty can be reached on (571)272-7242. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL CHIANG/Patent Examiner, Art Unit 2875                                                                                                                                                                                                        

/ELMITO BREVAL/Primary Examiner, Art Unit 2875